1/25/2021        Case: 1:20-cv-06316      Document
                       BJA FY 18 Second Chance          #: 38-3Community-Based
                                               Act Comprehensive Filed: 02/05/21     Page Program
                                                                               Adult Reentry 1 of 8 | PageID     #:323
                                                                                                      Bureau of Justice Assistance

         An ofﬁcial website of the United States government, Department of Justice.
         Here's how you know




    Home / Funding & Awards




    BJA FY 18 Second Chance Act
    Comprehensive Community-
    Based Adult Reentry Program
    Opportunity ID: BJA-2018-13634
    Solicitation Status: Closed
    Fiscal Year: 2018
    Closing Date: May 1, 2018
    Posting Date: March 9, 2018



                                                              Download

    PDF, 360.48 KB



    Description
    Support community- and faith-based organizations in developing and implementing
    comprehensive and collaborative programs that support people who are reentering
    communities from incarceration who are at medium- to high-risk of reoffending, reduces
    recidivism, and improves public safety. Develop comprehensive case management plans that
    directly address criminogenic risks and needs as identiﬁed by validated criminogenic risk
    assessments and include delivery or facilitation of services in a manner consistent with
    participants' learning styles and abilities. Demonstrate increased collaboration between
    community- and faith-based organizations and corrections, community supervision, law
    enforcement, and other local reentry stakeholders.


https://bja.ojp.gov/funding/opportunities/bja-2018-13634                                                          Exhibit C          1/8
1/25/2021        Case: 1:20-cv-06316      Document
                       BJA FY 18 Second Chance          #: 38-3Community-Based
                                               Act Comprehensive Filed: 02/05/21     Page Program
                                                                               Adult Reentry 2 of 8 | PageID     #:324
                                                                                                      Bureau of Justice Assistance


    Awards
    Number of Awards: 26
    Total Amount Awarded: $20,545,044


                                                                                                                    Next ›



    AGAPE Program Reentry Services Grant
    2018-CY-BX-0018
    Open
    Funding First Awarded: 2018
    $500,000




    Beyond Violence Program
    2018-CY-BX-0014
    Open
    Funding First Awarded: 2018
    $992,224




    Bright Beginnings
    2018-CY-BX-0022
    Open
    Funding First Awarded: 2018
    $412,359




    Center For Self-Sufﬁciency's Unlocking Networks
    2018-CY-BX-0011
    Open
    Funding First Awarded: 2018
    $999,256

https://bja.ojp.gov/funding/opportunities/bja-2018-13634                                                                             2/8
1/25/2021        Case: 1:20-cv-06316      Document
                       BJA FY 18 Second Chance          #: 38-3Community-Based
                                               Act Comprehensive Filed: 02/05/21     Page Program
                                                                               Adult Reentry 3 of 8 | PageID     #:325
                                                                                                      Bureau of Justice Assistance




    Comprehensive Community-based Adult Reentry Program
    2018-CY-BX-0009
    Open
    Funding First Awarded: 2018
    $500,000




    Detroit Rescue Mission Ministries Second Chance Prisoner Re-
    Entry
    2018-CY-BX-0028
    Open
    Funding First Awarded: 2018
    $990,990




    Emages SCA Comprehensive Community-based Adult Reentry
    Program
    2018-CY-BX-0025
    Open
    Funding First Awarded: 2018
    $500,000




    Freedom Life Reentry Intensive Program
    2018-CY-BX-0026
    Open
    Funding First Awarded: 2018
    $500,000




    In-Reach and Reintegration Program
    2018-CY-BX-0036

https://bja.ojp.gov/funding/opportunities/bja-2018-13634                                                                             3/8
1/25/2021        Case: 1:20-cv-06316      Document
                       BJA FY 18 Second Chance          #: 38-3Community-Based
                                               Act Comprehensive Filed: 02/05/21     Page Program
                                                                               Adult Reentry 4 of 8 | PageID     #:326
                                                                                                      Bureau of Justice Assistance

    Open
    Funding First Awarded: 2018
    $995,421




    Male Empowerment Now (MEN)
    2018-CY-BX-0015
    Open
    Funding First Awarded: 2018
    $1,000,000




    Northeastern KY Adult Community Reentry Program
    2018-CY-BX-0013
    Open
    Funding First Awarded: 2018
    $1,000,000




    Pinellas REACH (Reentering Employee Access to Careers and
    Hiring) Program.
    2018-CY-BX-0122
    Open
    Funding First Awarded: 2018
    $1,000,000




    Port Gamble S'Klallam Tribe Reentry Program
    2018-CY-BX-0031
    Open
    Funding First Awarded: 2018
    $995,680




https://bja.ojp.gov/funding/opportunities/bja-2018-13634                                                                             4/8
1/25/2021        Case: 1:20-cv-06316      Document
                       BJA FY 18 Second Chance          #: 38-3Community-Based
                                               Act Comprehensive Filed: 02/05/21     Page Program
                                                                               Adult Reentry 5 of 8 | PageID     #:327
                                                                                                      Bureau of Justice Assistance

    Project Blue Community Reentry Initiative
    2018-CY-BX-0012
    Open
    Funding First Awarded: 2018
    $1,000,000




    Project FORM (Facing Obstacles Using Rehabilitative Measures)
    2018-CY-BX-0124
    Open
    Funding First Awarded: 2018
    $991,865




    Project Ready---Providing intensive case management to
    connect inmates to services they need to succeed post-release.
    2018-CY-BX-0019
    Open
    Funding First Awarded: 2018
    $475,953




    Project Renew
    2018-CY-BX-0020
    Open
    Funding First Awarded: 2018
    $499,893




    Rhode Island Reentry Collaborative
    2018-CY-BX-0010
    Open
    Funding First Awarded: 2018
    $1,000,000
https://bja.ojp.gov/funding/opportunities/bja-2018-13634                                                                             5/8
1/25/2021        Case: 1:20-cv-06316      Document
                       BJA FY 18 Second Chance          #: 38-3Community-Based
                                               Act Comprehensive Filed: 02/05/21     Page Program
                                                                               Adult Reentry 6 of 8 | PageID     #:328
                                                                                                      Bureau of Justice Assistance




    Second Chance Act Employment Program
    2018-CY-BX-0021
    Open
    Funding First Awarded: 2018
    $947,693




    Second Chance Reentry Program
    2018-CY-BX-0033
    Open
    Funding First Awarded: 2018
    $1,000,000




    Southern Nevada Adult Reentry Program
    2018-CY-BX-0035
    Open
    Funding First Awarded: 2018
    $999,848




    Technology, Empowerment and Community Help (TECH)
    2018-CY-BX-0027
    Open
    Funding First Awarded: 2018
    $999,984




    The Changing Lanes Project
    2018-CY-BX-0023
    Open
    Funding First Awarded: 2018
https://bja.ojp.gov/funding/opportunities/bja-2018-13634                                                                             6/8
1/25/2021        Case: 1:20-cv-06316      Document
                       BJA FY 18 Second Chance          #: 38-3Community-Based
                                               Act Comprehensive Filed: 02/05/21     Page Program
                                                                               Adult Reentry 7 of 8 | PageID     #:329
                                                                                                      Bureau of Justice Assistance

    $500,000




    The Star Project: Rural Reentry
    2018-CY-BX-0016
    Open
    Funding First Awarded: 2018
    $447,202




    Tomorrow's Vision Today: Shaping Second Chances
    2018-CY-BX-0017
    Open
    Funding First Awarded: 2018
    $497,830




                                                                                                                    Next ›




    Date Created: March 9, 2018



        Similar Opportunities
        FY 2020 Correctional Adult Reentry Education, Employment, and Recidivism Reduction
        Strategies (CAREERRS) Program

        BJA FY 18 Edward Byrne Memorial Justice Assistance Grant (JAG) Program - State
        Solicitation

        BJA FY 18 Body-Worn Camera Policy and Implementation Program




https://bja.ojp.gov/funding/opportunities/bja-2018-13634                                                                             7/8
1/25/2021        Case: 1:20-cv-06316      Document
                       BJA FY 18 Second Chance          #: 38-3Community-Based
                                               Act Comprehensive Filed: 02/05/21     Page Program
                                                                               Adult Reentry 8 of 8 | PageID     #:330
                                                                                                      Bureau of Justice Assistance




https://bja.ojp.gov/funding/opportunities/bja-2018-13634                                                                             8/8
